Citation Nr: 1228452	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO. 09-14 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, diagnosed as colitis or Crohn's disease, including as secondary to service-connected bipolar disorder.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1986 to October 1989.

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board remanded the case in December 2010 for additional development, and it now returns to the Board for further review. As the Board then noted, the Veteran had previously been represented by a private attorney, but the attorney withdrew his representation. As was the case in December 2010, the Veteran now remains unrepresented in his claim and appeal before the Board. 

The Veteran had requested a hearing before the Board and a Travel Board hearing was scheduled in October 2010. However, the Veteran failed to appear for that hearing without good cause shown, and the request for a hearing is accordingly deemed withdrawn. 38 C.F.R. § 20.702(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Recent VA psychiatric testing produced over-reporting of symptoms, and psychiatric evaluation produced assessments of malingering and/or schizotypal personality disorder versus severe personality disorder. The Veteran was notably unreliable in his reporting of current or past symptoms, including inconsistent narratives of past alleged suicidal behavior. These psychiatric findings and conclusions weigh heavily against any credibility in the Veteran's narrative of onset of colitis or Crohn's disease in service in 1988 with diagnosis in approximately 1990, as he reported upon VA examination in June 2011. 

The Veteran was afforded a VA examination in June 2007 addressing his claimed Crohn's disease and/or ulcerative colitis. The Veteran then alleged that he had rectal bleeding in service and was seen and treated in service including by endoscopy or colonoscopy, and received a medical discharge including based not only on personality disorder but also due to a medical condition associated with his intestines or rectal bleeding. The examiner reviewed the claims file and noted that while the Veteran was treated in service for diarrhea and vomiting and was then diagnosed with gastroenteritis, there was no mention in service records of either rectal or lower intestinal bleeding, and no diagnosis of Crohn's disease or colitis. 

At the June 2007 examination the Veteran also reported receiving medical care post service from a private doctor, but reported that he had been unable to obtain records of such treatment. He also denied having any records of rectal bleeding or colonoscopy or colitis in service or in years proximate to service. While the examiner assessed that the Veteran had colitis and most likely Crohn's disease based on current symptoms and findings, the examiner concluded that a link to service could not be made without resorting to speculation in the absence of records of findings or treatments to support service onset. 

The Veteran was afforded a VA examination in June 2011 to address the nature and etiology of his Crohn's disease and/or ulcerative colitis, this time both as related to service and as related to service-connected bipolar disorder, based on the Board's December 2010 remand instructions. The examiner provided an affirmative opinion of a likely link to service. Specifically, the examiner noted that the Veteran's VA treatment records including of a colonoscopy were consistent with Crohn's disease and ulcerative colitis. The examiner further noted that the Veteran's service treatment records documenting treatment on multiple occasions including in September 1986, October 1987, November 1987, and May 1988, for nausea, vomiting, and diarrhea with a diagnosis then of gastroenteritis, were consistent with early stages of Crohn's disease and ulcerative colitis. This consistency was based on medical literature informing of the clinical course of the disease. Further, the examiner noted the Veteran's self-report of ongoing symptoms of disability from service, with diagnosis of ulcerative colitis in 1990. The examiner concluded that it was at least as likely as not that Crohn's disease and ulcerative colitis had their onset in service, even while noting that VA treatment for the condition did not begin until February 2005. 

While service treatment records do reflect some treatments for symptoms inclusive of diarrhea or vomiting or loose stools, these were generally associated with acute conditions assessed as either gastroenteritis or viral syndrome or cold. The Board does not observe from service treatment records a pattern of ongoing gastrointestinal distress or associated symptomatology. The Board also significantly questions the Veteran's account of ongoing symptoms from service or of diagnosis in 1990. Statements made at the June 2011 examination, like those at other examinations including particularly psychiatric examinations, appear to reflect a seemingly impossible narrative, and hence render the reported history non-credible. As for example, the Veteran reported at the June 2011 examination that he had bowel movements 30 to 50 times per day, and that these were very often painful "like having a baby." These assertions are not quite at the non-credible levels of his assertions upon psychiatric examinations, as, for example, his contentions upon VA psychiatric examination in May 2010 of just sitting and staring and crying for 15 hours per day, of being amnesiac nearly 24 hours per day due to multiple personalities, of hearing voices in his head talking to each other 24 hours per day, etc. The Board observes that the Veteran's assertions of just sitting and staring and crying for 15 hours per day also seems quite incompatible with asserted 30 to 50 bowel movements per day, and the both of these accounts would of necessity be incompatible with amnesia 24 hours per day. The VA psychiatric examiners have noted the Veteran's exaggerated and false statements and have noted outcomes of testing specifically designed to detect such exaggeration or false reporting, which have been confirmatory of such exaggeration or falsehoods, with the resulting diagnoses or malingering as well as personality disorder.
 
The Veteran's assertions with regard to his colitis or Crohn's disease are themselves of sufficient non-credibility, and are sufficiently consistent with the non-credibility of his assertions about his psychiatric disabilities and their symptoms, to call into question the entirety of the Veteran's self-reported history of Crohn's disease and ulcerative colitis to the extent not independently corroborated. 

The Board notes that in determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). It is notable that credibility of the Veteran's assertions of past history of colitis or Crohn's disease are in this case substantially extinguished based on his inconsistent statements, facial implausibility of statements, characterological questions including based on the Veteran's documented false or exaggerated reporting of disease, the Veteran's making of false or exaggerated statements consistently in circumstances to support his self-interest of greater disability benefits, his diagnosed malingering on psychiatric examination, and his expressed desire for monetary gain as also reflected in examination or treatment records. 

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Because the Board finds the June 2011 VA examiner's opinions to be substantially non-probative based on their reliance on the Veteran's non-credible uncorroborated history of symptomatology and on his non-credible uncorroborated history of past diagnosis of Crohn's disease or ulcerative colitis in 1990, a further examination is required. Barr; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion based on an inaccurate factual premise is not probative.).

The Board cannot for a current adjudication rely solely on the prior examination in June 2007 in part because additional obtained records since that examination must now be considered, and because the Board in December 2010 found that an additional examination was required to address questions of secondary service connection. The U.S. Court of Appeals for Veterans Claims has held that VA's duty to assist a veteran in obtaining and developing available facts and evidence to support a claim includes obtaining an adequate and contemporaneous VA examination which takes into account the records of prior medical treatment. Littke v. Derwinski, 1 Vet. App. 90 (1990).
 
The Board remanded the claim in December 2010 including to obtain a VA examination addressing the question of service connection for Crohn's disease or ulcerative colitis as secondary to service-connected bipolar disorder. Because the Board here finds the June 2011 examination to be non-probative, further opinions must also be obtained addressing secondary service connection, even though the June 2011 examiner contrarily concluded that a link between psychiatric disability and the claimed disorders was not medically supportable. Substantial, not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008). 

Copies of the Veteran's service personnel records should also be obtained, based on the Veteran's assertion at the June 2007 VA intestinal diseases examination that his lower intestinal difficulties were part of the basis for his separation from service. 

Further, a copy of a favorable Social Security Administration (SSA) disability determination dated in October 2009 is contained in the claims file, but it does not appear that the records underlying that determination have been obtained. The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits. Murincsak v. Derwinski, 2 Vet. App. 363 (1992). Those underlying records should be obtained upon remand. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claim the subject of this remand. 

2. With the Veteran's assistance and authorization, as appropriate, obtain any additional private or VA records of treatment not yet obtained. Associate any records and responses received with the claims file. Specifically, attempt to obtain records of post-service private treatment for colitis or Crohn's disease, including records from the private physician whom the Veteran alleges diagnosed Crohn's disease in approximately 1990. All requests, records, and responses received should be associated with the claims file. 

3. Obtain copies of the Veteran's service personnel records, including any records related to his separation from service and the bases for that separation. 

4. The RO should also obtain and associate with the claims file any Social Security disability determination(s) and the medical records underlying the determination(s). 

5. Thereafter, afford the Veteran a VA examination by a specialist in diseases of the colon, to address the nature and etiology of his colitis or Crohn's disease, to include whether the disease developed in service or was caused or aggravated by service-connected bipolar disorder. The claims file must be available to the examiner for review in conjunction with the examination. Any indicated non-invasive tests should be conducted. The examiner should do the following:

a. The examiner is hereby advised that the current examination is required because the prior examination in June 2011 addressing colitis and Crohn's disease failed to note or address prior examination findings and conclusions in conflict with those of the June 2011 examiner. Specifically, a June 2007 VA 
examiner observed that the Veteran's self-reported history treatment in service, with alleged treatment for rectal bleeding that included colonoscopy or endoscopy, was not supported by the service treatment records. The June 2007 examiner concluded that a medical opinion linking current colitis or Crohn's disease to service could not be made without resorting to speculation because medical evidence did not support such a link. In effect, the June 2007 examiner did not find the Veteran's self-reported history to be sufficiently reliable to support an opinion linking current disability to service. VA psychiatric examination reports in May 2010 and June 2011 note significant exaggeration and/or false reporting of symptoms with a diagnosis of malingering. The Board notes that these psychiatric examination records reflect patently unbelievable assertions by the Veteran concerning his psychiatric conditions and their history, rendering the Veteran's credibility as a historian unsupportable. The Veteran has made similarly incredible assertions of his symptoms and history of colitis or Crohn's disease, and the Board accordingly finds that the Veteran's self-reported history may not be relied upon to support a medical opinion. 

The June 2011 VA examiner for Crohn's disease or colitis failed to consider this absence of credibility, and failed to note prior narratives of the Veteran's at the June 2007 examination which were inconsistent with service records and inconsistent with his narrative at the June 2011 examination.  Instead, the June 2011 examiner accepted the Veteran's assertions of ongoing difficulties associated with colitis or Crohn's disease since service and his uncorroborated assertions of a diagnosis of Crohn's disease by a private physician shortly after service in approximately 1990. Based on the June 2011 VA examiner's reliance on this inconsistent, non-credible history as provided by the Veteran, the Board finds the June 2011 VA examiner's findings and conclusions based on the self-reported history to be non-probative.

b. The examiner must still obtain a careful history from the Veteran. However, as already noted, the examiner should not consider this history credible, and should not rely on the history but rather should rely on any available independent or objective evidence. The examination report will be considered non-probative, just as the June 2011 VA examination is, if the examiner relies on the Veteran's self-reported history of disability and self-reported history of diagnosis or treatment, because the Board has found the Veteran's credibility as a historian to be extinguished by past exaggerations, inconsistent narratives, and patently incredible narratives, all seemingly motivated by secondary gain. The examiner is nonetheless hereby advised that, to the extent found to be relevant and credible, lay statements (statements by laypersons) may support a diagnosis or an assessment of etiology as related to service. A lay statement may serve to establish the presence of disability at a prior time even in the absence of contemporaneous medical evidence. In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). 

c. The examiner should opine whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that colitis or Crohn's disease developed in service or is otherwise causally related to service, to include - alternatively - whether symptoms have persisted from service to the present; OR, in the alternative, whether any such relationship between service and the current disease is unlikely (i.e., less than a 50-50 probability). In support of this opinion the examiner must consider the prior evidence of record, including prior medical findings and other prior credible evidence. Findings at both the June 2007 and June 2011 VA examinations addressing colitis/ Crohn's disease should be considered. Even though the conclusions of the June 2011 examiner are found non-probative based on their reliance on non-credible history from the Veteran, clinical findings at that examination as well as assertions noted by that examiner may still be relevant. Other relevant evidence of record should also be considered. 

d. The examiner must also address whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that colitis or Crohn's disease was caused or aggravated (permanently increased in severity) by the Veteran's service-connected bipolar disorder; OR, in the alternative, whether any such relationship between service and service-connected bipolar disorder is unlikely (i.e., less than a 50-50 probability). Again, the examiner should support the opinion including by considering evidence of record, including records of prior examination or treatment, as well as other credible evidence. 

e. Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is at least as medically sound to find in favor of causation as it is to find against it.

f. A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

6. Thereafter, readjudicate the remanded claim de novo. If the benefit sought by the remanded claim is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


